           Case 6:19-cv-06451-LJV Document 13 Filed 08/27/20 Page 1 of 9




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 JAMIE LYNN BRITT,

               Plaintiff,

          v.                                             19-CV-6451-LJV
                                                         DECISION & ORDER
 COMMISSIONER OF SOCIAL
 SECURITY,

               Defendant.



      On June 21, 2019, the plaintiff, Jamie Lynn Britt, brought this action under the

Social Security Act (“the Act”). She seeks review of the determination by the

Commissioner of Social Security (“Commissioner”) that she was not disabled. Docket

Item 1. On November 18, 2019, Britt moved for judgment on the pleadings, Docket Item

9; on January 17, 2020, the Commissioner responded and cross-moved for judgment

on the pleadings, Docket Item 10; and on February 7, 2020, Britt replied, Docket Item

11.

      For the reasons stated below, this Court grants Britt’s motion in part and denies

the Commissioner’s cross-motion. 1


                               STANDARD OF REVIEW


      “The scope of review of a disability determination . . . involves two levels of

inquiry.” Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987). The court “must first


      1 This Court assumes familiarity with the underlying facts, the procedural history,
and the ALJ’s decision and will refer only to the facts necessary to explain its decision.
         Case 6:19-cv-06451-LJV Document 13 Filed 08/27/20 Page 2 of 9




decide whether [the Commissioner] applied the correct legal principles in making the

determination.” Id. This includes ensuring “that the claimant has had a full hearing

under the . . . regulations and in accordance with the beneficent purposes of the Social

Security Act.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (quoting Cruz v.

Sullivan, 912 F.2d 8, 11 (2d Cir. 1990)). Then, the court “decide[s] whether the

determination is supported by ‘substantial evidence.’” Johnson, 817 F.2d at 985

(quoting 42 U.S.C. § 405(g)). “Substantial evidence” means “more than a mere scintilla.

It means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting

Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). “Where there is a reasonable

basis for doubt whether the ALJ applied correct legal principles, application of the

substantial evidence standard to uphold a finding of no disability creates an

unacceptable risk that a claimant will be deprived of the right to have her disability

determination made according to correct legal principles.” Johnson, 817 F.2d at 986.


                                        DISCUSSION


I.     ALLEGATIONS

       Britt argues that the ALJ erred in three ways. Docket Item 1. She first argues

that the ALJ improperly rejected the opinion of her treating physician, Robert Zukas,

M.D. Id. at 1. She next argues that the ALJ improperly evaluated other opinion

evidence in the record. Id. And she finally argues that the ALJ failed to account for

limitations stemming from her non-severe impairments. Id. This Court agrees that the

ALJ erred and therefore remands the matter to the Commissioner for proper

consideration of Dr. Zukas’s opinion.

                                             2
         Case 6:19-cv-06451-LJV Document 13 Filed 08/27/20 Page 3 of 9




II.    TREATING PHYSICIAN RULE

       When determining a claimant’s residual functional capacity (“RFC”), an ALJ must

evaluate every medical opinion received. 20 C.F.R. § 416.927(c). But an ALJ generally

should give greater weight to the medical opinions of treating sources—physicians,

psychologists, optometrists, podiatrists, and qualified speech-language pathologists

who have “ongoing treatment relationship[s]” with the claimant—because those medical

professionals are in the best positions to provide “detailed, longitudinal picture[s] of [the

claimant’s] medical impairments.” See 20 C.F.R. § 404.1527(a)(2), (c)(2); see also

Genier v. Astrue, 298 F. App’x 105, 108 (2d Cir. 2008) (summary order). In fact, a

treating physician’s opinion is entitled to controlling weight so long as it is “well-

supported [sic] by medically acceptable clinical and laboratory diagnostic techniques

and is not inconsistent with the other substantial evidence in [the claimant’s] case

record.” 20 C.F.R. § 404.1527(c)(2).

       Before an ALJ may give less-than-controlling weight to a treating source’s

opinion, the ALJ must “explicitly consider, inter alia: (1) the frequency, length, nature,

and extent of treatment; (2) the amount of medical evidence supporting the opinion; (3)

the consistency of the opinion with the remaining medical evidence; and[ ] (4) whether

the physician is a specialist.” Greek v. Colvin, 802 F.3d 370, 375 (2d Cir. 2015)

(quotations and alterations omitted). These are the so-called “Burgess factors” from

Burgess v. Astrue, 537 F.3d 117 (2d Cir. 2008). Estrella v. Berryhill, 925 F.3d 90, 95

(2d Cir. 2019). “An ALJ’s failure to ‘explicitly’ apply the Burgess factors when assigning

weight” to a treating source opinion “is a procedural error.” Id. at 96 (quoting Selian v.

Astrue, 708 F.3d 409, 418 (2d Cir. 2013) (per curiam)).



                                               3
         Case 6:19-cv-06451-LJV Document 13 Filed 08/27/20 Page 4 of 9




       Here, Dr. Zukas—Britt’s primary care provider—opined, among other things, that

Britt can “sit or stand for fifteen minutes at a time; and sit or stand less than two hours

each during a workday.” Docket Item 7-2 at 57. He added “that every thirty minutes

[Britt] must walk for five minutes, and [she] will require a fifteen-minute rest break each

hour but would not require an assistive device to walk.” Id. And he “further opined that

[Britt] can lift ten pounds only rarely; can never look down, twist, stoop, crouch, or climb

ladders; can rarely climb stairs, turn her head, look up, or hold her head steady; and

would miss more than five days of work a month.” Id.

       The ALJ assigned “limited weight” to Dr. Zukas’s opinion, explaining that “[w]hile

Dr. Zukas is a primary care provider, he noted that he had only treated [Britt] for four

months at the time of this opinion.” Id. In the ALJ’s view, this “diminish[ed] any

deference due to [Dr. Zukas’s] opinion as a treating source.” Id. The ALJ further

explained:

              Dr. Zukas’s records do suggest some muscle spasm over
              the spine supporting limitations including ability to lift and
              carry only ten pounds. However, findings of normal range of
              motion, strength and sensation despite bony tenderness are
              inconsistent with Dr. Zukas’s opinion that the claimant can
              only lift any weights rarely and can never stoop or crouch.
              Similarly, [the] examination [of consulting examiner
              Harbinder Toor, M.D.,] showing normal gait despite difficulty
              walking on heels and toes is inconsistent with [the] inability
              to stand or walk for two hours.

Id. at 57-58 (internal citations omitted). The ALJ instead found that Britt has the RFC to

              perform sedentary work . . . except that [she] can lift and
              carry, push and pull ten pounds occasionally; can stand and
              walk for two hours of an eight[-]hour day; and can sit for six
              hours of an eight-hour day. [Britt] can occasionally crouch,
              stoop, climb ramps and stairs, kneel, and balance; and can
              never crawl or climb ladders ropes, or scaffolds.



                                              4
             Case 6:19-cv-06451-LJV Document 13 Filed 08/27/20 Page 5 of 9




Id. at 54.

       The ALJ failed to “explicitly” consider several of the Burgess factors before

assigning “limited weight” to Dr. Zukas’s opinion. For example, although the ALJ

considered the length of time that Dr. Zukas treated Britt—four months at the time when

Dr. Zukas rendered his opinion—he failed to “explicitly” consider “the frequency, . . .

nature, and extent of [Dr. Britt’s] treatment.” See Greek, 802 F.3d at 375. Dr. Zukas

saw Britt five times during that four-month period. See Docket Item 9-1 at 15. All told,

Dr. Zukas saw Britt nine times over six months. See Docket Item 7-10 at 42, 65, 86,

107, 130, 154, 398, 421, and 444. But the ALJ does not appear to have taken the

number of visits or their frequency into account.

       What is more, as explained above, the ALJ concluded that the fact that Dr. Zukas

had treated Britt for only four months when he rendered his opinion “diminish[ed] any

deference due to his opinion as a treating source.” Docket Item 7-2 at 57. But as Britt

observes, “[t]wo personal visits have been found to meet the frequency requirement of

20 CFR § 404.1502 and § 416.902 to be considered a treating source.” Docket Item 9-

1 at 15 (quoting Alazawi v. Comm’r of Soc. Sec., No. 18-cv-00633, 2019 WL 4183910,

*3 (W.D.N.Y. Sept. 3, 2019)). The ALJ failed to give any other reason why Dr. Zukas’s

opinion was not entitled to deference despite his frequent treatment of Britt over several

months. See Docket Item 7-2 at 57. And that is particularly troubling given that the ALJ

discounted Dr. Zukas’s opinion in part because it was supposedly inconsistent with the




                                             5
         Case 6:19-cv-06451-LJV Document 13 Filed 08/27/20 Page 6 of 9




opinion of Dr. Toor—who did not have a treating relationship with Britt and examined

her only once.

       The ALJ also did not explicitly address “the amount of medical evidence

supporting the opinion.” See Greek, 802 F.3d at 375. Although the ALJ noted in

passing that “Dr. Zukas’s records do suggest some muscle spasm over the spine

supporting limitations including ability to lift and carry only ten pounds,” Docket Item 7-2

at 57, the ALJ did not address whether other evidence in the record supported Dr.

Zukas’s opinions about Britt’s functional capacity.

       “Because the ALJ procedurally erred, the question becomes whether ‘a

searching review of the record assures [this Court] that the substance of the [treating-

physician] rule was not traversed’—i.e., whether the record otherwise provides ‘good

reasons’ for assigning ‘[limited] weight’” to Dr. Zukas’s opinion. See Estrella, 925 F.3d

at 96 (alterations omitted) (quoting Halloran, 362 F.3d at 32); see also Zabala v. Astrue,

595 F.3d 402, 410 (2d Cir. 2010) (declining remand where “application of the correct

legal principles to the record could lead [only to the same] conclusion”). The Court finds

no such assurance here.

       First, as explained above, the ALJ discounted Dr. Zukas’s opinion in part

because “Dr. Toor’s examination showing normal gait despite difficulty walking on heels

and toes is inconsistent with [the] inability to stand or walk for two hours.” Docket Item

7-2 at 58. But it is not at all clear how a “showing a normal gait” in a short examination

would say anything about Britt’s ability to stand or walk for two hours. On the contrary,

Dr. Toor opined that Britt “has moderate to marked limitation[s] in standing, walking,




                                             6
          Case 6:19-cv-06451-LJV Document 13 Filed 08/27/20 Page 7 of 9




bending, lifting, and carrying,” id. at 57 (emphasis added), which seems entirely

consistent with Dr. Zukas’s opinion that Britt could walk for less than two hours.

       Moreover, both Dr. Zukas and Dr. Toor expressed significant concern about

Britt’s ability to sit for long periods of time. More specifically, Dr. Toor explicitly found

that Britt was moderately limited “in sitting a long time”; along the same lines, Dr. Zukas

found that Britt could sit for only “fifteen minutes at a time” and “less than two hours . . .

during a workday.” Id. But without explaining why, the ALJ found that Britt could “sit for

six hours out of an eight-hour work day.” Id. at 54 (emphasis added).

       The ALJ appears to have relied on Britt’s orthopedist, Chibuikem Akamnonu,

M.D., for that conclusion. See id. at 57 (according “significant weight” to Dr.

Akamnonu’s opinion). Dr. Akamanonu stated the following:

              [Britt] understands that I do not complete Social Security
              disability forms however she has had multiple procedures
              performed for her cervical and lumbar spine as well as [a]
              recent foot procedure performed. She is only most likely
              suited for light duty or sedentary type work which I explained
              to her.

Docket Item 7-10 at 257. But for three reasons, that opinion could not provide a basis

for the ALJ’s specific conclusion that Britt could sit for six hours a day. First, as the ALJ

noted, Dr. Akamnonu opined on an issue reserved for the Commissioner. See Docket

Item 7-2 at 57; see also Deubell v. Comm'r of Soc. Sec., No. 18-CV-935 HBS, 2019 WL

5781860, at *4 (W.D.N.Y. Nov. 6, 2019) (“To the extent that any of the treatment

providers cited by the ALJ attempted to comment on whether [the] plaintiff was

‘disabled’ or able to work, the ALJ properly discounted those providers as opining on an

ultimate issue reserved for the Commissioner.”). Second, it is not clear what Dr.

Akamnonu meant by “light duty” and “sedentary-type” work; these are terms of art in the

                                               7
           Case 6:19-cv-06451-LJV Document 13 Filed 08/27/20 Page 8 of 9




Social Security context, but Dr. Akamnonu explicitly stated that he “do[es] not complete

Social Security disability forms.” Docket Item 7-10 at 257; cf. Aragon-Lemus v.

Barnhart, 280 F. Supp. 2d 62, 69 (W.D.N.Y. 2003) (“[I]t is unclear exactly what the term

‘sedentary light job’ actually means; it is certainly not among the categories contained in

the regulations.”). Third, Dr. Akamnonu’s opinion that Britt was “only most likely suited

for light duty or sedentary type work,” Docket Item 7-10 at 257 (emphasis added), is “not

without qualification.” See Aragon-Lemus, 280 F. Supp. 2d at 69 (explaining that where

ALJ rejected treating physician’s opinion based on another opinion that the claimant

“was ‘probably only suited for a sedentary light job’ . . . , one would desire a less

equivocal statement on which to base the decision” (emphasis in original)). 2

       Finally, even apart from the opinion on how long Britt could sit, stand, and walk,

the ALJ’s error was far from harmless: Indeed, had the ALJ credited Dr. Zukas’s

opinion, he would have found Britt to be disabled. For example, Dr. Zukas opined that

Britt would need “a fifteen-minute rest break each hour,” Docket Item 7-2 at 57, but the

vocational expert (“VE”) testified that “if she required these breaks . . . she would not be

able to sustain competitive employment,” id. at 111. Likewise, Dr. Zukas opined that

Britt “would miss more than five days of work per month of work,” id. at 57, but the VE

testified that an individual who missed an average of two days per month every month

would be unemployable, id. at 107-08. Finally, Dr. Zukas opined that Britt “can never



       2   The ALJ could have contacted, but apparently did not contact, Dr. Akamnonu
to clarify the opinion. See Anderson v. Colvin, No. 5:12-CV-1008 GLS/ESH, 2013 WL
5939665, at *9 (N.D.N.Y. Nov. 5, 2013) (“[U]se of imprecise and nebulous terms
regarding functional limitations raises a red flag. In such circumstances, administrative
law judges following best practices might well be advised to recontact such examiners
routinely for clarification.”).

                                              8
             Case 6:19-cv-06451-LJV Document 13 Filed 08/27/20 Page 9 of 9




look down” and can only rarely “turn her head, look up, or hold her head steady,” id. at

57, but according the VE, an individual who was “only occasionally able to rotate, flex,

extend[,] or maintain her neck in a fixed position . . . would not be able to perform any

work in the national economy,” id. at 108-09.

         For all those reasons, this Court remands the matter for reconsideration of Dr.

Zukas’s opinion. 3


                                       CONCLUSION


         The Commissioner's motion for judgment on the pleadings, Docket Item 10, is

DENIED, and Britt’s motion for judgment on the pleadings, 9, is GRANTED in part and

DENIED in part. The decision of the Commissioner is VACATED, and the matter is

REMANDED for further administrative proceedings consistent with this decision.



         SO ORDERED.

Dated:          August 27, 2020
                Buffalo, New York



                                               /s/ Lawrence J. Vilardo
                                              LAWRENCE J. VILARDO
                                              UNITED STATES DISTRICT JUDGE




         3
         The Court “will not reach the remaining issues raised by [Britt] because they
may be affected by the ALJ’s treatment of this case on remand.” Watkins v. Barnhart,
350 F.3d 1297, 1299 (10th Cir. 2003); see also Bonet ex rel. T.B. v. Colvin, No. 1:13-
CV-924, 2015 WL 729707, at *7 (N.D.N.Y. Feb. 18, 2015) (“Given the need to apply the
proper legal standard, the Court will decline at this time to consider whether substantial
evidence exists to support the findings the ALJ made.”).

                                              9
